Citation Nr: 1328770	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  04-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a left shoulder condition to include as secondary to service connected diabetes mellitus.  

3.  Entitlement to service connection for body joint pain.  

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected facet joint strain.  

5.  Entitlement to an initial compensable disability rating for service-connected left wrist disability.  

6.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1972 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held on February 22, 2010, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in February 2011, October 2012, and in May 2013.  The case is returned to the Board for appellate review.  

As noted in the Board's previous Remand, the issues of entitlement to service connection for a cervical spine disorder, a heart disorder, and a psychiatric disorder, to include posttraumatic stress disorder, have been raised by the record, but have not been adjudicated by the AOJ.  They were referred to the AOJ for appropriate action.  Additionally, the Board notes that in a brief submitted by the Veteran's representative in July 2013, it is argued that the Veteran has a gastrointestinal disorder that is related to taking pain medication or to his service-connected diabetes mellitus.  That issue has now also been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The representative has also argued in the July 2013 statement that the Veteran's left shoulder disorder is related to diabetic arthropathy.  This theory of entitlement has not been addressed by the RO.  VA must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a Veteran's statements.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  Thus the issue before the Board is as listed on the first page of this decision.  Moreover, a Veteran's alternative theories of entitlement to service connection are encompassed within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  Accordingly, the Veteran's secondary theory of entitlement requires complete notice and adjudication as a component of the instant appeal. 

The representative has also argued that the Veteran is entitled to a total disability rating based on unemployability.  Where a claimant raises the question of unemployability due to service-connected disability during the course of an appeal for a higher rating, then part of the higher rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has therefore added a TDIU claim to page 1. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Regarding the issues on appeal, the Board previously remanded the claim to obtain additional information to ensure that the claims file contained all available records.  Review of the file reveals that the instructions of the Board were not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this regard, the Board indicated that the March 2007, September 2011, and December 2012 VA examination reports addressing sleep apnea show that the examiners referred to VA outpatient treatment records from the Gainesville VA Medical Center (VAMC) that had not been associated with the claims file.  Specifically, the examiners referred to a sleep study and related treatment records dated in 2005.  The Board noted that a review of the record showed that treatment records were not obtained from April 2005 through January 2007 and from February 2010 to present.   It was pointed out that the duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102   (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the RO/AMC was to attempt to obtain any and all treatment records pertaining to the Veteran's claims remanded herein.

Because the outstanding VA treatment records could address claims on appeal other than sleep apnea, the Board found that all claims must be remanded until the treatment records have been obtained for review.

The record, including a review of the Veteran's Virtual VA file, does not indicate that any attempt was made to obtain these records or that the records are unavailable.  The record does not contain a formal finding of unavailability of the records or any such letter notifying the Veteran of the unavailability of such records.  Thus, a remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Further the Veteran has stated that his left shoulder disorder could be due to diabetic arthropathy, and he is service-connected for diabetes.  As noted this theory of entitlement has not been addressed by the RO and must be adjudicated.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  Moreover, a Veteran's alternative theories of entitlement to service connection are encompassed within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  Accordingly, the Veteran's secondary theory of entitlement requires complete notice and adjudication as a component of the instant appeal.  An addendum opinion must be obtained regarding the etiology of his diagnosed left shoulder AC joint osteoarthritis with associated impingement is due to or aggravated by his service-connected diabetes mellitus.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009).the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The representative has argued that the Veteran is entitled to a total disability rating based on unemployability.  Therefore, further development is warranted to ascertain whether the Veteran's symptoms attributable to service-connected disorders more nearly approximate the criteria for a total rating based on unemployability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a duty-to-assist letter on the issues of entitlement to secondary service connection for a left shoulder disorder and entitlement to a total rating based on unemployability due to service-connected disability.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Allow the Veteran the appropriate amount of time to respond.  

2.  The RO/AMC must obtain and associate with the claims file all outstanding records of VA treatment dated from April 2005 through January 2007 and from February 2010 to present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  This would include a formal finding of unavailability of the Veteran's VA records if none are secured as well as notice of this fact to the Veteran.  

3.  Refer the file to the December 2012 VA examiner for an addendum opinion.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review.  The examiner must offer an opinion with complete rationale as to whether it is at least as likely as not that the Veteran's left shoulder disorder is due to or aggravated by his service connected diabetes mellitus.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.  

4.  The AMC must adjudicate the claim for TDIU, taking into account all service-connected disabilities and scheduling the Veteran for examinations, as necessary.  

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



